DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election of Figures 7-12 in the reply filed on 10/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.
Examiner recognizes that Applicant posited claims 1-4 and 6-9 fall under the elected subspecies of Figures 7-12. Additionally, Examiner will be examining claims 5 and 10, which were not included within the posited claims of the Applicant. Claim 6 is dependent upon claim 5, making it necessary to examine. Claim 10 is supported within Applicant’s specification with regards to the elected subspecies of Figures 7-12, thus necessitating examination.
Drawings
2)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first inflatable element coupled to the tube frame and a second inflatable element coupled to the tube frame, of claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "the distal region of the push member" in line 3.  It is unclear if this “the distal region of the push member” is a separate entity from “a distal end” of claim 1, line 2 (referring to the push member). Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “the distal region of the push member” as “the distal end of the push member”, referring to “a distal end” of claim 1, line 2.
Claim Rejections - 35 USC § 102
5)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



	Regarding claim 1, Fuller teaches a guide catheter extension (Fig. 12; 914), comprising: 
	a push member (Fig. 12; 916) having a proximal end (as shown in Annotated Fig. 12) and a distal end (as shown in Annotated Fig. 12);
	a tube frame (Fig. 12; 926) coupled to the distal end of the push member (as shown in Fig. 12), the tube frame defining a lumen having a diameter sufficient to receive an interventional vascular device therethrough [Paragraph 0095]; and
	an inflatable element (Fig. 12; 946) coupled to the tube frame (via Fig. 12; 934), wherein the inflatable element is expandable into the lumen (as shown in Fig. 12).

    PNG
    media_image1.png
    334
    632
    media_image1.png
    Greyscale

Annotated Fig. 12 
Regarding claim 2, Fuller teaches the guide catheter extension of claim 1, wherein the inflatable element is expandable to occupy between 10% and 90% of a cross-sectional area of the lumen (Examiner interprets the inflatable element 946 of Fuller to occupy between 10% and 90% of a cross-sectional area of the lumen, as the balloon functions to occlude blood flow, meaning it must occupy ~100% of the lumen 
Regarding claim 5, Fuller teaches the guide catheter extension of claim 1, wherein the push member includes an inflation lumen (Fig. 12; 942) in fluid communication with an interior of the inflatable element [Paragraph 0097].
	Regarding claim 7, Fuller teaches the guide catheter extension of claim 1, further comprising a tongue element (Fig. 12; 942) extending from a proximal segment of the tube frame (as shown in Fig. 12), wherein the tongue element is directly coupled to the distal end of the push member (as shown in Fig. 12) [Paragraph 0096].
Claim Rejections - 35 USC § 103
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10)	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of U.S. PGPUB 20050090852 to Layne et al., hereinafter Layne.

	Layne teaches a guide catheter extension (Fig. 31; 600), comprising:
a tube frame (Fig. 31; 620), the tube frame defining a lumen (Fig. 32; 622); and
an inflatable element (Fig. 31; 710) coupled to the tube frame (as shown in Fig. 33), and wherein the inflatable element is expandable outward beyond an exterior surface of the tube frame (as shown in Fig. 33) [Paragraph 0113].
It would have been obvious to modify the inflatable element of Fuller to be expandable outward beyond an exterior surface of the tube frame, as taught by Layne. Doing so would allow for alternate arrangement of the inflatable element to provide for asymmetrical expansion about an axis of the tube frame [Paragraph 0007], as well as allow for compression of an external body [Paragraph 0113] in addition to anchoring of an interventional vascular device, as already taught by Fuller {paragraph 0095].
Regarding claim 4, Fuller in view of Layne teaches the guide catheter of claim 3. However, Fuller in view of Layne fails to explicitly teach wherein the tube frame defines a window therein through which the inflatable element is expandable outward beyond the exterior surface of the tube frame.
Layne further teaches wherein the tube frame defines a window (Fig. 31; 700) therein through which the inflatable element is expandable outward beyond the exterior surface of the tube frame. 

11)	Claim 6 is rejected over 35 U.S.C. 103 as being unpatentable over Fuller in view of U.S. PGPUB 20160175569 to Heuser, hereinafter Heuser.
	Regarding claim 6, Fuller teaches the guide catheter extension of claim 5. However, Fuller fails to teach wherein at least a portion of the inflation lumen defines an arcuate cross-section having a radius of curvature equal to a radius of the lumen of the tube frame.
	Heuser teaches a guide extension catheter (Fig. 5C; 500) comprising: 
	a push member (5C; 522) having a proximal end and a distal end (as shown in Fig. 5C)
a tube frame (Fig. 5E; 520e) coupled to the distal end of the push member; and
	an inflatable element (Fig. 5C; 536) coupled to the tube frame (as shown in Fig. 5C),
	wherein the push member includes an inflation lumen (Fig. 5E; 548e/550e) in fluid communication with an interior of the inflatable element [Paragraph 0052], and
	wherein at least a portion of the inflation lumen defines an arcuate cross-section having a radius of curvature equal to a radius of the lumen of the tube frame (as shown in Fig. 5E) (Examiner interprets the inflation lumen to define an arcuate cross section having a radius of curvature equal to a radius of the lumen of the tube frame, as an 
	It would have been obvious to one of ordinary skill in the art to modify the inflation lumen of Fuller to define an arcuate cross-section having a radius of curvature equal to a radius of the lumen of the tube frame, as taught by Heuser. Doing so would allow for a maximum amount of space to maneuver any implement being moved through the lumen of the tube frame.
12)	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Dyke (U.S. Patent No. 6135981), hereinafter Dyke.
	Regarding claim 8, Fuller teaches a guide catheter extension (Fig. 12; 914), comprising: 
	a push member (Fig. 12; 916) having a proximal end (as shown in Annotated Fig. 12) and a distal end (as shown in Annotated Fig. 12);
	a tube frame (Fig. 12; 926) coupled to the distal end of the push member (as shown in Fig. 12), the tube frame defining a lumen having a diameter sufficient to receive an interventional vascular device therethrough [Paragraph 0095]; and
	an inflatable element (Fig. 12; 946) coupled to the tube frame (via Fig. 12; 934), wherein the inflatable element is expandable into the lumen (as shown in Fig. 12).
	However, Fuller fails to teach wherein the guide catheter extension teaches a second inflatable element coupled to the tube frame, wherein the second inflatable element is expandable outward beyond an exterior surface of the tube frame.

	a first inflatable element (Fig. 4; 33) coupled to the tube frame (as shown in Fig. 9A), wherein the first inflatable element is expandable into the lumen (as shown in Fig. 9A); and
	a second inflatable element (Fig. 4; 27) coupled to the tube frame (as shown in Fig. 4), wherein the second inflatable element is expandable outward beyond an exterior surface of the tube frame.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Fuller to have a second inflatable element coupled to the tube frame, wherein the second inflatable element is expandable outward beyond an exterior surface of the tube frame, as taught by Dyke. Doing so would allow for stabilization of the tube frame against the internal walls of a patient the device is being used on, before fully occluding with the first inflatable element, as taught by Dyke [Col. 6, lines 7-26].
Regarding claim 9, Fuller in view of Dyke teaches the guide catheter extension of claim 8, wherein the first inflatable element is expandable to occupy between 10% and 90% of a cross-sectional area of the lumen (as shown in Figs. 9A/B) (Examiner interprets the inflatable element 33 of Fuller in view of Dyke to occupy between 10% and 90% of a cross-sectional area of the lumen, as the balloon functions to occlude 
	Regarding claim 10, Fuller in view of Dyke teaches the guide catheter extension of claim 8, wherein the first and second inflatable elements are independently expandable (via bypass lumen 30 vs. fluid delivery tube 40).
Conclusion
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783